Exhibit 10.9

EXECUTION COPY

MASTER TERMS AND CONDITIONS FOR CAPPED CALL TRANSACTIONS

BETWEEN GOLDMAN, SACHS & CO. AND EQUINIX, INC.

The purpose of this Master Terms and Conditions for Capped Call Transactions
(this “Master Confirmation”), dated as of June 9, 2009, is to set forth certain
terms and conditions for capped call transactions to be entered into between
Goldman, Sachs & Co. (“Dealer”) and Equinix, Inc. (“Counterparty”). Each such
transaction (a “Transaction”) entered into between Dealer and Counterparty that
is to be subject to this Master Confirmation shall be evidenced by a written
confirmation substantially in the form of Exhibit A hereto, with such
modifications thereto as to which Counterparty and Dealer mutually agree (a
“Confirmation”). This Master Confirmation and each Confirmation together
constitute a “Confirmation” as referred to in the Agreement specified below.

This Master Confirmation and a Confirmation evidence a complete binding
agreement between Dealer and Counterparty as to the terms of the Transaction to
which this Master Confirmation and such Confirmation relates. This Master
Confirmation and each Confirmation hereunder shall supplement, form a part of,
and be subject to an agreement in the form of the ISDA 2002 Master Agreement as
if Dealer and Counterparty had executed an agreement in such form on the Trade
Date of the first such Transaction (but without any Schedule except for the
election of the laws of the State of New York as the governing law) between
Dealer and Counterparty, and such agreement shall be considered the “Agreement”
hereunder.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Definitions”) as published by ISDA are incorporated into this
Master Confirmation. For the purposes of the Definitions, each reference herein
or in any Confirmation hereunder to a Unit shall be deemed to be a reference to
a Call Option or an Option, as context requires.

THIS MASTER CONFIRMATION WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE.
THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND
WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT
FORUM WITH RESPECT TO, THESE COURTS.

The Transactions under this Master Confirmation shall be the sole Transactions
under the Agreement. If there exists any ISDA Master Agreement between Dealer
and Counterparty or any confirmation or other agreement between Dealer and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Counterparty are parties, the Transactions under
this Master Confirmation and the Agreement shall not be considered Transactions
under, or otherwise governed by, such existing or deemed ISDA Master Agreement.

1. In the event of any inconsistency between this Master Confirmation, on the
one hand, and the Definitions or the Agreement, on the other hand, this Master
Confirmation will control for the purpose of the Transaction to which a
Confirmation relates. In the event of any inconsistency between the Definitions,
the Agreement and this Master Confirmation, on the one hand, and a Confirmation,
on the other hand, the Confirmation will govern. With respect to a Transaction,
capitalized terms used herein that are not otherwise defined shall have the
meaning assigned to them in the Confirmation relating to such Transaction.

2. Each party will make each payment specified in this Master Confirmation or a
Confirmation as being payable by such party, not later than the due date for
value on that date in the place of the account specified below or otherwise
specified in writing, in freely transferable funds and in a manner customary for
payments in the required currency.



--------------------------------------------------------------------------------

3. Confirmations and General Terms:

This Master Confirmation and the Agreement, together with the Confirmation
relating to a Transaction, shall constitute the written agreement between
Counterparty and Dealer with respect to such Transaction.

Each Transaction to which a Confirmation relates is a Capped Call Transaction,
which shall be considered a Share Option Transaction for purposes of the
Definitions and shall have the following terms:

 

Trade Date:    As set forth in the Confirmation for such Transaction Effective
Date:    As set forth in the Confirmation for such Transaction Option Type:   
Call Option Style:    Modified American (as described below) Seller:    Dealer
Buyer:    Counterparty Shares:    The Common Stock of Counterparty, par value
USD0.001 per share (Ticker Symbol: “EQIX”) Convertible Notes:    As set forth in
the Confirmation for such Transaction Indenture:    As set forth in the
Confirmation for such Transaction Number of Units:    As set forth in the
Confirmation for such Transaction Applicable Percentage:    As set forth in the
Confirmation for such Transaction Unit Entitlement:    As set forth in the
Confirmation for such Transaction Excluded Provisions:    As set forth in the
Confirmation for such Transaction Strike Price:    As set forth in the
Confirmation for such Transaction Cap Price:    As set forth in the Confirmation
for such Transaction Number of Shares:    As set forth in the Confirmation for
such Transaction Premium:    As set forth in the Confirmation for such
Transaction Premium Payment Date:    As set forth in the Confirmation for such
Transaction Exchange:    NASDAQ Global Select Market Related Exchange:    All
Exchanges Calculation Agent:    Dealer, which shall make all calculations,
adjustments and determinations required pursuant to a Transaction. Following any
determination or calculation by the Calculation Agent hereunder, upon a written
request by Counterparty, the Calculation Agent will promptly provide to
Counterparty by e-mail to the e-mail address provided by Counterparty in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data without disclosing Dealer’s proprietary models)
displaying in reasonable detail the basis for such determination or calculation,
as the case may be.

 

2



--------------------------------------------------------------------------------

4. Procedure for Exercise:

 

Potential Exercise Dates:    Each Conversion Date. Conversion Date:    Each
“Conversion Date” (as defined in the Indenture) for Convertible Notes that are
Relevant Convertible Notes.

Required Exercise on

Conversion Dates:

   On each Conversion Date, a number of Units (the “Exercisable Units”) equal to
the number of Relevant Convertible Notes in denominations of USD1,000 principal
amount submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture, other than Relevant Convertible Notes with a Conversion
Date prior to the Free Convertibility Date (each, an “Early Conversion”), shall
be automatically exercised, subject to “Notice of Exercise” below; provided
that, if Counterparty has elected the exchange in lieu of conversion option with
respect to any Relevant Convertible Notes pursuant to the Exchange in Lieu of
Conversion Provision, the related number of Units shall not be exercised. For
the avoidance of doubt, a Unit may be exercised hereunder only if such Unit is
an Exercisable Unit. Relevant Convertible Notes:    As set forth in the
Confirmation for such Transaction Free Convertibility Date:    As set forth in
the Confirmation for such Transaction

Exchange in Lieu

of Conversion Provision:

   As set forth in the Confirmation for such Transaction Expiration Time:    The
Valuation Time Expiration Date:    As set forth in the Confirmation for such
Transaction Multiple Exercise:    Applicable, as provided above under “Required
Exercise on Conversion Dates”. Minimum Number of Units:    0 Maximum Number of
Units:    Number of Units Integral Multiple:    Not Applicable Automatic
Exercise:    As provided above under “Required Exercise on Conversion Dates”.
Notice of Exercise:    Notwithstanding anything to the contrary in the
Definitions, in order to exercise any Exercisable Units, Counterparty must
notify Seller in writing prior to 5:00 p.m., New York City time, on the
Scheduled Valid Day immediately preceding the Expiration Date of the number of
Exercisable Units being exercised. Market Disruption Event:    Section 6.3(a) of
the Definitions is hereby replaced in its entirety by the following:    ‘“Market
Disruption Event’ means the occurrence or existence prior to 1:00 p.m. on any
Scheduled Valid Day for the Shares of an aggregate one half-hour period, of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the Exchange or otherwise) in the Shares or in any
options, contracts or future contracts relating to the Shares.”

 

3



--------------------------------------------------------------------------------

5. Settlement Terms:

 

Settlement Method:    Net Share Settlement Net Share Settlement:    Seller will
deliver to Counterparty, on the relevant Settlement Date, a number of Shares
equal to the Net Shares in respect of any Exercisable Unit exercised or deemed
exercised hereunder. In no event will the Net Shares be less than zero.   
Seller will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Shares valued at the Relevant Price for the last Valid Day of
the Settlement Averaging Period. Net Shares:    In respect of any Exercisable
Unit exercised or deemed exercised hereunder, a number of Shares equal to the
Applicable Percentage multiplied by the lesser of:    (i) (A) the sum of the
quotients, for each Valid Day during the Settlement Averaging Period, of (x) the
Unit Entitlement on such Valid Day, multiplied by (y) (1) the amount by which
the Cap Price exceeds the Strike Price, if the Relevant Price on such Valid Day
is equal to or greater than the Cap Price, (2) the amount by which the Relevant
Price exceeds the Strike Price, if such Relevant Price is greater than the
Strike Price but less than the Cap Price or (3) zero, if such Relevant Price is
less than or equal to the Strike Price, divided by (z) such Relevant Price,
divided by (B) the number of Valid Days in the Settlement Averaging Period
(provided that, if such exercise relates to the conversion of Relevant
Convertible Notes in connection with which holders thereof are entitled to
receive additional Shares and/or cash pursuant to the adjustments to the
“Conversion Rate” (as defined in the Indenture) set forth in the Make Whole
Provision, then, notwithstanding the foregoing, the Net Shares shall include the
Applicable Percentage of such additional Shares and/or cash, except that the Net
Shares shall be capped so that the value of the Net Shares per Exercisable Unit
(with the value of any Shares included in the Net Shares determined by the
Calculation Agent using the Relevant Price on the last Valid Day of the
Settlement Averaging Period) does not exceed the amount as determined by the
Calculation Agent that would be payable by Dealer pursuant to Section 6 of the
Agreement per Exercisable Unit if such Conversion Date were an Early Termination
Date resulting from an Additional Termination Event with respect to which the
Transaction (except that, for purposes of determining such amount (x) the Number
of Units shall be deemed to be equal to the relevant number of Exercisable Units
exercised or deemed exercised and (y) the Make Whole Provision shall be
disregarded) was the sole Affected Transaction and Counterparty was the sole
Affected Party (determined without regard to Section 11(b) of this Confirmation)
(this proviso, the “Limited Make Whole Provision”)) and

 

4



--------------------------------------------------------------------------------

   (ii) the Applicable Limit divided by the Obligation Value Price;    provided
that clause (ii) shall not apply if the applicable “Specified Cash Amount” (as
defined in the Indenture) for the related Relevant Convertible Note is USD1,000.
Applicable Limit:    In respect of any Exercisable Unit exercised or deemed
exercised hereunder, an amount in USD equal to the excess, if any, of (i) the
aggregate of (A) the amount of cash, if any, delivered to the holder of the
related Convertible Note upon conversion of such Convertible Note and (B) the
number of Shares, if any, delivered to such holder upon such conversion
multiplied by the Obligation Value Price over (ii) USD1,000. Obligation Value
Price:    The opening price as displayed under the heading “Op” on Bloomberg
page EQIX.UQ <Equity> (or any successor thereto) on the Settlement Date. Valid
Day:    Any day on which (i) there is no Market Disruption Event and (ii) The
NASDAQ Global Select Market or, if the Shares are not quoted on The NASDAQ
Global Select Market, the principal U.S. national or regional securities
exchange on which the Shares are listed, opens for trading during its regular
trading session. Scheduled Valid Day:    A day that is scheduled to be a Valid
Day. Relevant Price:    On any Valid Day, the per Share volume-weighted average
price as displayed on Bloomberg (or any successor service) page EQIX.UQ <Equity>
VAP in respect of the period from 9:30 a.m. to 4:00 p.m., New York City time, on
such Valid Day; or, if such price is not available, the Relevant Price means the
market value per Share on such Valid Day as determined by the Calculation Agent.
Settlement Averaging Period:    For any Exercisable Unit exercised or deemed
exercised hereunder, the 25 consecutive Valid Days commencing on, and including,
the 27th Scheduled Valid Day immediately preceding the Expiration Date.
Settlement Date:    For any Exercisable Unit exercised or deemed exercised
hereunder, the third Scheduled Valid Day immediately following the final Valid
Day of the Settlement Averaging Period. Settlement Currency:    USD Other
Applicable Provisions:    To the extent Seller is obligated to deliver Shares
hereunder, the provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11, 9.12 and
10.5 of the Definitions will be applicable as if Physical Settlement were
applicable to the Transaction; provided that the Representation and Agreement
contained in Section 9.11

 

5



--------------------------------------------------------------------------------

   of the Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Buyer is the
issuer of the Shares. In addition, notwithstanding anything to the contrary in
the Equity Definitions, Seller may, in whole or in part, deliver any Shares
hereunder in certificated form representing the Net Shares to Counterparty in
lieu of delivery through the Clearance System.

6. Adjustments:

Potential Adjustment Events:    Notwithstanding Section 11.2(e) of the
Definitions, a “Potential Adjustment Event” means the occurrence of any event or
condition set forth in the Dilution Provision of the Indenture. Method of
Adjustment:    Notwithstanding Section 11.2(c) of the Definitions, upon the
occurrence of any event or condition set forth in the Dilution Provision of the
Indenture, (i) the Calculation Agent shall make the corresponding adjustment in
respect of one or both of the Strike Price and the Unit Entitlement to the
extent an analogous adjustment is made under the Indenture and (ii) the
Calculation Agent may, in its reasonable discretion, except in the case of any
event covered by the Stock Split Provision, make any adjustment consistent with
the Calculation Agent Adjustment set forth in Section 11.2(c) (as modified
herein) of the Definitions to the Cap Price to preserve the fair value of the
Transaction to Dealer after taking into account such Potential Adjustment Event;
provided that in no event shall the Cap Price be less than the Strike Price.
Stock Split Provision:    As set forth in the Confirmation for such Transaction

7. Extraordinary Events:

Merger Events:    Applicable. Notwithstanding Section 12.1(b) of the
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the Merger Provision of the Indenture.    Promptly following the public
announcement of any Merger Event or any public filing with respect to any Merger
Event, Counterparty shall notify the Calculation Agent of such Merger Event; and
once the adjustments to be made to the terms of the Indenture and the
Convertible Notes in respect of such Merger Event have been determined,
Counterparty shall promptly notify the Calculation Agent in writing of the
details of such adjustments. Notice of Merger Consideration:    Upon the
occurrence of a Merger Event that causes the Shares to be converted into or
exchanged for more than a single type of consideration (determined based in part
upon any form of election of the holders of Shares), Counterparty shall promptly
(but in any event prior to the effective time of the Merger Event) notify the
Calculation Agent of the types and amounts of consideration elected by a
majority of the holders of Shares in any Merger Event who affirmatively make
such an election.

 

6



--------------------------------------------------------------------------------

Consequences of Merger Events:    Notwithstanding Section 12.2 of the
Definitions, upon the occurrence of a Merger Event, (i) the Calculation Agent
shall make a corresponding adjustment in respect of any adjustment under the
Indenture to any one or more of the nature of the Shares, the Strike Price and
the Unit Entitlement to the extent an analogous adjustment is made under the
Indenture and (ii) the Calculation Agent may, in its reasonable discretion, make
any adjustment consistent with the Modified Calculation Agent Adjustment set
forth in Section 12.2(e) of the Definitions to the Cap Price provided that (A)
such adjustment shall be made without regard to any adjustment to the Unit
Entitlement for the issuance of additional shares as set forth in the Excluded
Provisions of the Indenture; (B) if such adjustment would (but for this clause
(B)) result in the Shares including (or, at the option of a holder of Shares,
may include) shares (or depositary receipts with respect to shares) of an entity
or person not organized under the laws of the United States, any State thereof
or the District of Columbia and the Calculation Agent determines that (x)
treating such Shares as Reference Property (as such term is defined in the
Indenture) will have a material adverse effect on Dealer’s rights or obligations
in respect of the Transaction, on its Hedging Activities in respect of the
Transaction or on the costs (including, without limitation, due to any increase
in tax liability, decrease in tax benefit or other adverse effect on its tax
position) of engaging in any of the foregoing and (y) Dealer cannot promptly
avoid the occurrence of each such material adverse effect by (I) transferring or
assigning its rights and obligations under the relevant Transaction pursuant to
Section 11(d) of this Master Confirmation to an affiliate of Dealer that
regularly engages in transactions similar to the Transaction or (II) amending
the terms of this Master Confirmation or the Confirmation (whether because
amendments would not avoid such occurrence or because Counterparty fails to
agree promptly to such amendments), no such adjustment shall be made and
Cancellation and Payment (Calculation Agent Determination) shall apply; and (C)
in no event shall the Cap Price be less than the Strike Price. For the avoidance
of doubt, adjustments shall be made pursuant to the provisions of subparagraphs
(i) and (ii) above regardless of whether any Merger Event gives rise to an Early
Conversion. Dilution Provision:    As set forth in the Confirmation for such
Transaction Merger Provision:    As set forth in the Confirmation for such
Transaction Nationalization, Insolvency or Delisting:    Cancellation and
Payment (Calculation Agent Determination). In addition to the provisions of
Section 12.6(a)(iii) of the Definitions, it will also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed or re-traded on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed or re-traded on any such exchange, such
exchange shall thereafter be deemed to be the Exchange.

 

7



--------------------------------------------------------------------------------

8. Additional Disruption Events:

Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “or announcement of the formal or
informal interpretation”, (ii) immediately following the word “Transaction” in
clause (X) thereof, adding the phrase “in the manner contemplated by the Hedging
Party on the Trade Date”, (iii) replacing the word “Shares” with “Hedge
Positions” in clause (X) thereof and (iv) deleting clause (Y) in its entirety.
Failure to Deliver:    Not Applicable Insolvency Filing:    Applicable Hedging
Disruption:    Not Applicable Increased Cost of Hedging:    Not Applicable
Hedging Party:    For all applicable Additional Disruption Events, Dealer.
Determining Party:    For all applicable Additional Disruption Events, Dealer.

9. Acknowledgments:

Non-Reliance:    Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:

   Applicable Additional Acknowledgments:    Applicable

10. Representations, Warranties and Agreements:

(a) In connection with this Master Confirmation, each Confirmation, each
Transaction to which a Confirmation relates and any other documentation relating
to the Agreement, each party to this Master Confirmation represents and warrants
to, and agrees with, the other party that:

(i) it is an “accredited investor” as defined in Section 2(a)(15)(ii) of the
Securities Act of 1933, as amended (the “Securities Act”); and

(ii) it is an “eligible contract participant” as defined in Section 1a(12) of
the Commodity Exchange Act, as amended (the “CEA”), and this Master Confirmation
and each Transaction hereunder are subject to individual negotiation by the
parties and have not been executed or traded on a “trading facility” as defined
in Section 1a(33) of the CEA.

(b) Counterparty hereby represents and warrants to, and agrees with, Dealer on
the Trade Date of each Transaction that:

(i) its financial condition is such that it has no need for liquidity with
respect to its investment in such Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness;

 

8



--------------------------------------------------------------------------------

(ii) its investments in and liabilities in respect of such Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with such Transaction,
including the loss of its entire investment in such Transaction;

(iii) it understands that Dealer has no obligation or intention to register such
Transaction under the Securities Act or any state securities law or other
applicable federal securities law;

(iv) it understands that no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Dealer or any governmental agency;

(v) IT UNDERSTANDS THAT SUCH TRANSACTION IS SUBJECT TO COMPLEX RISKS THAT MAY
ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS;

(vi) (A) Counterparty is not aware of any material non-public information
regarding Counterparty or the Shares and (B) all reports and other documents
filed by Counterparty with the Securities and Exchange Commission pursuant to
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading;

(vii) it is not entering into any Transaction to create, and will not engage in
any other securities or derivatives transactions to create, actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or to manipulate the price of the Shares (or
any security convertible into or exchangeable for Shares);

(viii) on the Trade Date for such Transaction and the Premium Payment Date for
such Transaction (A) the assets of Counterparty at their fair valuation exceed
the liabilities of Counterparty, including contingent liabilities, (B) the
capital of Counterparty is adequate to conduct the business of Counterparty,
(C) Counterparty has the ability to pay its debts and obligations as such debts
mature and does not intend to, or does not believe that it will, incur debt
beyond its ability to pay as such debts mature and (D) Counterparty would be
able to purchase the Shares hereunder in compliance with the laws of the
jurisdiction of Counterparty’s incorporation;

(ix) such Transaction and any repurchase of the Shares by Counterparty in
connection with such Transaction has been approved by its board of directors (or
a duly authorized committee thereof) and will when so required be publicly
disclosed in its periodic filings under the Exchange Act and its financial
statements and notes thereto;

(x) it is not, and after giving effect to the transactions contemplated hereby
will not be, an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended;

(xi) without limiting the generality of Section 13.1 of the Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking a position or expressing any
view with respect to the treatment of the Transaction under any accounting
standards, including without limitation FASB Statements 128, 133, 149 or 150
(each, as amended), EITF Issue No. 00-19, Issue No. 01-6, Issue No. 03-6 or
Issue No. 07-5 (or any successor issue statements) or under the FASB’s
Liabilities & Equity Project;

 

9



--------------------------------------------------------------------------------

(xii) it is not on the Trade Date for such Transaction engaged in a
distribution, as such term is used in Regulation M under the Exchange Act, of
any securities of Counterparty (other than (A) a distribution meeting the
requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M or (B) the distribution of the Convertible Notes) and shall not,
until the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution;

(xiii) without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act; and

(xiv) Counterparty shall deliver to Dealer an opinion of Counterparty counsel,
dated as of the Effective Date of such Transaction and reasonably acceptable to
Dealer in form and substance, with respect to the matters set forth in
Section 3(a) of the Agreement (other than Section 3(a)(v)).

(c) Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

(d) Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

11. Miscellaneous:

(a) [Reserved]

(b) Alternative Calculations and Dealer Payment on Early Termination and on
Certain Extraordinary Events. If Dealer owes Counterparty any amount in
connection with a Transaction hereunder pursuant to Section 12.7 or 12.9 of the
Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the case of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, other than an (x) Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), or (v) of the
Agreement or under “Termination upon Early Conversion” below that in the case of
either (x) or (y) resulted from an event or events outside Counterparty’s
control) (a “Dealer Payment Obligation”), Counterparty shall have the right, in
its sole discretion, to require Dealer to satisfy any such Dealer Payment
Obligation by delivery of Termination Delivery Units (as defined below) by
giving irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, between the hours of 9:00 a.m. and 4:00 p.m. New York
time on the Merger Date, the Announcement Date (in the case of a Nationalization
or Insolvency), or the Early Termination Date or other date of cancellation or
termination, as applicable (“Notice of Dealer Termination Delivery”); provided
that Counterparty shall not have the right, notwithstanding any notice to the
contrary, to require Dealer to satisfy the Dealer Payment Obligation by
delivering Termination Delivery Units unless on the date of any such notice,
Counterparty represents to Dealer that, as of such date, it is not aware of any
material non-public information regarding Counterparty or the Shares. Within a
commercially reasonable period of time following receipt of a Notice of Dealer
Termination Delivery, Dealer shall deliver to Counterparty a number of
Termination Delivery Units having a cash value equal to the amount of such
Dealer Payment Obligation (such number of Termination Delivery Units to be
delivered to be determined by the Calculation Agent as the number of whole
Termination Delivery Units that could be purchased over a commercially
reasonable period of time with the cash equivalent of the Dealer Payment
Obligation).

“Termination Delivery Unit” means (i) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization or Merger Event), one Share or (ii) in the case of an
Insolvency, Nationalization or Merger Event, a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization or
Merger Event. If a Termination Delivery Unit consists of property other than
cash or New Shares and

 

10



--------------------------------------------------------------------------------

Counterparty provides irrevocable written notice to the Calculation Agent on or
prior to the Closing Date that it elects to have Dealer deliver cash, New Shares
or a combination thereof (in such proportion as Counterparty designates) in lieu
of such other property, the Calculation Agent will replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Insolvency, Nationalization or Merger
Event involves a choice of consideration to be received by holders, such holder
shall be deemed to have elected to receive the maximum possible amount of cash.

If the provisions of this paragraph (b) are applicable, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11, 9.12 and 10.5 of the Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Termination Delivery
Units”; provided that the Representation and Agreement contained in Section 9.11
of the Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that Buyer is the issuer of
any Termination Delivery Units (or any part thereof). Notwithstanding anything
to the contrary in the Definitions, Dealer may, in whole or in part, deliver
securities comprising Termination Delivery Units in certificated form to
Counterparty in lieu of delivery through the Clearance System.

(c) No Set-Off. Obligations under a Transaction hereunder shall not be set off
against any other obligations of the parties, whether arising under the
Agreement, this Master Confirmation, under any other agreement between the
parties hereto, by operation of law or otherwise, and no other obligations of
the parties shall be set off against obligations under a Transaction hereunder,
whether arising under the Agreement, this Master Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise, and each
party hereby waives any such right of setoff.

(d) Transfer or Assignment. Dealer may transfer or assign all or any part of its
rights or obligations under any Transaction only with the prior written consent
of Counterparty; provided that, on ten business days’ prior written notice to
Counterparty, Dealer may transfer or assign without any consent of Counterparty
its rights and obligations hereunder, in whole or in part, to any of its
Affiliates, provided further that (A) such Affiliate is of credit quality
equivalent to Dealer at the time hereof or its obligations are guaranteed by The
Goldman Sachs Group, Inc., (B) such transfer or assignment shall not have a
material adverse tax or regulatory consequence to Counterparty, (C) an Event of
Default, Potential Event of Default, or Termination Event will not occur as a
result of such transfer and assignment and (D) Dealer shall be responsible for
all reasonable costs and expenses, including reasonable counsel fees, incurred
by Counterparty in connection with such transfer or assignment. If, on the
advice of outside tax counsel, Counterparty reasonably determines that there is
more than a de minimis possibility that such transfer or assignment would be
treated as a termination or “leg out” of an integrated transaction consisting of
a Unit and a Convertible Note for U.S. federal income tax purposes, such
transfer or assignment shall be deemed to be a material adverse tax consequence
to Counterparty. If, as determined in Dealer’s reasonable judgment, (a) at any
time (1) the Equity Percentage exceeds 8.0%, (2) Dealer, Dealer Group (as
defined below) or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under Section 203 of the Delaware General Corporation Law (the
“DGCL Takeover Statute”) or other federal, state or local laws, regulations or
regulatory orders applicable to ownership of Shares (“Applicable Laws”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership, or could be reasonably
viewed as meeting any of the foregoing, in excess of a number of Shares equal to
(x) the number of Shares that would give rise to reporting, registration, filing
or notification obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person under Applicable
Laws (including, without limitation, “interested shareholder” or “acquiring
Person” status under the DGCL Takeover Statute) and with respect to which such
requirements have not been met or the relevant approval has not been received
minus (y) 1% of the number of Shares outstanding on the date of determination or
(3) the Units Equity Percentage (as defined below) exceeds 9% (any such
condition described in clause (1), (2) or (3), an “Excess Ownership Position”),
and (b) Dealer is unable, after commercially reasonable efforts, to effect a
transfer or assignment on pricing and terms and within a time period reasonably
acceptable to it of all or a portion of one or more Transactions pursuant to the
preceding paragraph such that an Excess Ownership Position no longer exists,
Dealer may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of any Transaction(s), such that
an Excess Ownership Position no

 

11



--------------------------------------------------------------------------------

longer exists following such partial termination. In the event that Dealer so
designates an Early Termination Date with respect to a portion of any
Transaction(s), a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 11(b) of this Master Confirmation as if (i) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Terminated Portion of the Transaction(s), (ii) Counterparty
shall be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction(s) shall be the only Terminated
Transaction. Dealer agrees that it shall use commercially reasonable efforts, in
consultation with counsel as to legal and regulatory issues, to hedge its
exposure to the Transaction and to manage its other positions through the use of
cash-settled swaps or other derivative instruments to the extent necessary to
avoid the occurrence of an Excess Ownership Position. The “Equity Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates subject to
aggregation with Dealer for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act and all persons who may form a “group” (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act) with Dealer
(collectively, “Dealer Group”) “beneficially own” (within the meaning of
Section 13 of the Exchange Act) without duplication on such day and (B) the
denominator of which is the number of Shares outstanding on such day.
Counterparty may not transfer or assign its rights and obligations hereunder
without the prior consent of Dealer, which consent shall not be unreasonably
withheld. For the avoidance of doubt, Dealer may condition its consent on any of
the following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such transfer or
assignment, (ii) such transfer or assignment being effected on terms reasonably
satisfactory to Dealer with respect to any legal and regulatory requirements
relevant to Dealer, and (iii) Equinix, Inc. (or any successor obligor under the
Convertible Notes) continuing to be obligated with respect to “Notice of Merger
Consideration”, “Repurchase Notices”, “Registration” and “Conversion Rate
Adjustments” following such transfer or assignment, (iv) such assignment being
made to a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended), (v) Dealer not, as a result of such assignment, being required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment, (vi) no Event of
Default, Potential Event of Default or Termination Event occurring as a result
of such assignment, (vii) if Dealer reasonably requests, the transferee agreeing
not to hedge its exposure to the Transaction, or to hedge such exposure only
pursuant to an effective registration of Equinix, Inc. (or any successor obligor
under the Convertible Notes) or otherwise in compliance with applicable
securities laws in a manner that, in the reasonable judgment of Dealer, will not
expose Dealer to material risks under applicable securities laws, (viii) without
limiting the generality of clause (v), Counterparty causing the transferee to
make such Payee Tax Representations and to provide such tax documentation as may
be reasonably requested by Dealer to permit Dealer to determine that results
described in clauses (v) and (vi) will not occur upon or after such transfer and
assignment, and (ix) Counterparty being responsible for Dealer’s reasonable
out-of-pocket costs and expenses, including reasonable fees of counsel, incurred
in connection with such transfer and assignment.

(e) Additional Termination Events. For any Transaction, the occurrence of (A) an
“Event of Default” (as defined in the Indenture for such Transaction) with
respect to Counterparty under the terms of the Convertible Notes for such
Transaction that results in an acceleration of such Convertible Notes pursuant
to the terms of such Indenture, (B) an Amendment Event or (C) a Repayment Event
shall be an Additional Termination Event with respect to which such Transaction
is the sole Affected Transaction and Counterparty shall be the sole Affected
Party, and Seller shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement; provided that, in the case of a
Repayment Event, the Transaction(s) shall be subject to termination only in
respect of the portion of the Transaction(s) corresponding to the number of
Convertible Notes that cease to be outstanding in connection with or as a result
of such Repayment Event.

“Amendment Event” means, for any Transaction, that, without the prior written
consent of Dealer, Counterparty amends, modifies, supplements or obtains a
waiver of any term of the Indenture for such Transaction or the Convertible
Notes for such Transaction governing the principal amount, coupon, maturity,
repurchase obligation of Counterparty, redemption right of Counterparty, any
term relating to exchange of the Convertible Notes for such Transaction
(including changes to the conversion rate, the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes for such Transaction to amend, in each case where Dealer
reasonably determines that such event will have a material adverse effect on

 

12



--------------------------------------------------------------------------------

Dealer’s rights or obligations in respect of such Transaction, on its Hedging
Activities in respect of such Transaction or on the costs (including, without
limitation, due to any increase in tax liability, decrease in tax benefit or
other adverse effect on its tax position) of engaging in any of the foregoing.

“Repayment Event” means that, for any Transaction (I) any Convertible Notes for
such Transaction are repurchased (whether in connection with or as a result of a
fundamental change, howsoever defined, or for any other reason) by Counterparty
or any of its subsidiaries, (II) any Convertible Notes for such Transaction are
delivered to Counterparty or any of its subsidiaries in exchange for delivery of
any property or assets of Counterparty or any of its subsidiaries (howsoever
described), (III) any principal of any of the Convertible Notes for such
Transaction is repaid prior to the final maturity date of such Convertible Notes
(whether following acceleration of such Convertible Notes or otherwise), or (IV)
any Convertible Notes for such Transaction are exchanged by or for the benefit
of the holders thereof for any other securities of Counterparty or any of its
affiliates (or any other property, or any combination thereof) pursuant to any
exchange offer or similar transaction; provided that, in the case of clause (II)
and clause (IV), conversions of the Convertible Notes for such Transaction
(including conversions for which the Counterparty has elected the exchange in
lieu of conversion option pursuant to the Exchange in Lieu of Conversion
Provision) pursuant to the terms of the Indenture for such Transaction shall not
be Repayment Events.

(f) Termination upon Early Conversion. Notwithstanding anything to the contrary
in this Master Confirmation, upon the occurrence of a Conversion Date with
respect to an Early Conversion other than an Early Conversion that has been
validly retracted pursuant to the Retraction Provision by the holder of the
related Convertible Note:

(A) Counterparty shall within one Scheduled Valid Day of the Conversion Date
(or, if applicable, the final day of the “Conversion Retraction Period” (as
defined in the Indenture)) for such Early Conversion provide written notice (an
“Excluded Conversion Notice”) to Dealer specifying the number of Relevant
Convertible Notes converted on such Conversion Date and not validly retracted;

(B) such Early Conversion shall constitute an Additional Termination Event
hereunder with respect to the number of Units relating to the number of Relevant
Convertible Notes surrendered for conversion in connection with such Early
Conversion (the “Affected Number of Units”), in which case (x) the sole Affected
Transaction shall consist of a transaction identical to the Transaction except
that Number of Units for such Affected Transaction shall equal the Affected
Number of Units and Counterparty shall be deemed the sole Affected Party and
(y) the Transaction shall remain in full force and effect, except that the
Number of Units subject to the Transaction immediately prior to the Conversion
Date for such Early Conversion shall as of such Conversion Date be reduced by
the Affected Number of Units;

(C) notwithstanding anything to the contrary in the Agreement, Dealer shall
designate an Early Termination Date in respect of such Affected Transaction,
which shall be no earlier than one Scheduled Valid Day following the effective
date of delivery of an Excluded Conversion Notice for the related Early
Conversion and no later than five Scheduled Valid Days following such effective
date; and

(D) for the avoidance of doubt, in determining the amount payable in respect of
such Affected Transaction pursuant to Section 6 of the Agreement (which, for the
avoidance of doubt, shall take into account the Limited Make Whole Provision, if
such Early Conversion relates to the conversion of Relevant Convertible Notes in
connection with which holders thereof are entitled to receive additional Shares
and/or cash pursuant to the adjustments to the “Conversion Rate” (as defined in
the Indenture) set forth in the Make Whole Provision), Dealer shall assume that
(x) the relevant Early Conversion and any adjustments, agreements, payments,
deliveries or acquisitions

 

13



--------------------------------------------------------------------------------

by or on behalf of Counterparty leading thereto had not occurred, (y) no
adjustments to the Conversion Rate have occurred pursuant to the Excluded
Provisions and (z) the corresponding Convertible Notes remain outstanding.

(g) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Master Confirmation, together with any Confirmation, is not intended to convey
to Dealer rights with respect to any Transaction that are senior to the claims
of common stockholders in any U.S. bankruptcy proceedings of Counterparty;
provided that nothing herein shall limit or shall be deemed to limit Dealer’s
right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to any Transaction; and provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transactions.

(h) No Collateral Delivery by Counterparty. Notwithstanding any provision of
this Master Confirmation, any Confirmation or the Agreement, or any other
agreement between the parties, to the contrary, the obligations of Counterparty
under the Transactions are not secured by any collateral. Without limiting the
generality of the foregoing, if this Master Confirmation, the Agreement or any
other agreement between the parties includes an ISDA Credit Support Annex or
other agreement pursuant to which Counterparty collateralizes obligations to
Dealer, then the obligations of Counterparty hereunder will not be considered to
be obligations under such Credit Support Annex or other agreement pursuant to
which Counterparty collateralizes obligations to Dealer, and any Transactions
hereunder shall be disregarded for purposes of calculating any Exposure, Market
Value or similar term thereunder.

(i) Assignment of Share Delivery to Affiliates Notwithstanding any other
provision in this Master Confirmation to the contrary requiring or allowing
Dealer to purchase, sell, receive or deliver any Shares or other securities to
or from Counterparty, Dealer may designate any of its affiliates to purchase,
sell, receive or deliver such Shares or other securities and otherwise to
perform Dealer’s obligations in respect of the Transaction and any such designee
may assume such obligations. Dealer shall be discharged of its obligations to
Counterparty to the extent of any such performance.

(j) Severability; Illegality. If compliance by either party with any provision
of a Transaction would be unenforceable or illegal, (i) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (ii) the other provisions of the Transaction shall not be
invalidated, but shall remain in full force and effect.

(k) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(l) Confidentiality. Notwithstanding any provision in this Master Confirmation,
any Confirmation or the Agreement, in connection with Section 1.6011-4 of the
Treasury Regulations, the parties hereby agree that each party (and each
employee, representative, or other agent of such party) may disclose to any and
all persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the Transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to such party relating to such U.S. tax
treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

(m) Securities Contract; Swap Agreement. The parties hereto agree and
acknowledge that Dealer is a “financial institution,” “swap participant” and
“financial participant” within the meaning of Sections 101(22), 101(53C) and
101(22A) of Title 11 of the United States Code (the “Bankruptcy Code”). The
parties hereto further agree and acknowledge (A) that this Confirmation is (i) a
“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” or a “transfer” within the meaning of Section

 

14



--------------------------------------------------------------------------------

546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined
in Section 101(53B) of the Bankruptcy Code, with respect to which each payment
and delivery hereunder or in connection herewith is a “termination value,” a
“payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

(n) Postponement of Settlement. Dealer may postpone any Potential Exercise Date
or any other date of valuation or delivery by Seller or add additional
Settlement Dates or any other date of valuation or delivery by Seller, with
respect to some or all of the relevant Units (in which event the Calculation
Agent shall make appropriate adjustments to the number of Net Shares), by at
most twenty Scheduled Trading Days, if Dealer reasonably determines that such
extension is necessary or appropriate to preserve Dealer’s hedging activity
hereunder in light of existing liquidity conditions (but only if there is a
material decrease in liquidity relative to Dealer’s expectations on the Trade
Date) or to enable Dealer to effect purchases of Shares in connection with its
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Counterparty or an affiliated purchaser of Counterparty, be in
compliance with applicable legal and regulatory requirements or self-regulatory
requirements, or with related policies and procedures applicable to Dealer. In
connection with any Settlement Date that is postponed pursuant to the
immediately preceding sentence, if Shares are to be delivered by Dealer to
Counterparty on such postponed Settlement Date and the record date for any
dividend or distribution on the Shares occurs during the period from, and
including, the original Settlement Date to, but excluding, such postponed
Settlement Date, then on such postponed Settlement Date, in addition to
delivering such Shares, Dealer shall pay or deliver, as the case may be, to
Counterparty, the per Share amount of such dividend or distribution multiplied
by the number of Shares to be delivered.

(o) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or appropriate to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Dealer on a Settlement Date
for a Transaction, Dealer may, by notice to the Counterparty prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares on
two or more dates (each, a “Staggered Settlement Date”) or at two or more times
on the Nominal Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the Settlement Averaging Period) or
delivery times and how it will allocate the Shares it is required to deliver
hereunder in connection with any Net Share Settlement among the Staggered
Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(p) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Units Equity Percentage as determined on such day is (i) equal to or greater
than 6.0% and (ii) greater by 0.5% or more than the Units Equity Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater by 0.5% or more than the Units Equity
Percentage as of the date hereof). The “Units Equity Percentage” as of any day
is the fraction the numerator of which is the aggregate of the Applicable
Percentage of the Number of Shares for all Transactions hereunder and the
denominator of which is the number of Shares outstanding on such day.
Counterparty agrees to indemnify and hold harmless Dealer and its Affiliates and
their respective officers, directors and controlling persons (each, a “Section
16 Indemnified Person”) from and against any and all losses (including losses
relating to Dealer’s hedging activities as a consequence of becoming, or of the
risk of becoming, subject to the reporting and profit disgorgement provisions of
Section 16 of the Exchange Act, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to any Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, to which a

 

15



--------------------------------------------------------------------------------

Section 16 Indemnified Person may become subject, as a result of Counterparty’s
failure to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph (p), and to reimburse, upon written request, each
such Section 16 Indemnified Person for any reasonable legal or other expenses
incurred in connection with investigating, preparing for, providing testimony or
other evidence in connection with or defending any of the foregoing. If any
suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any
Section 16 Indemnified Person, such Section 16 Indemnified Person shall promptly
notify Counterparty in writing, and Counterparty, upon request of such
Section 16 Indemnified Person, shall retain counsel reasonably satisfactory to
such Section 16 Indemnified Person to represent such Section 16 Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall be relieved from liability to the extent that such Section 16
Indemnified Person fails to promptly notify Counterparty of any action commenced
against it in respect of which indemnity may be sought hereunder; provided that
failure to notify Counterparty (i) shall not relieve Counterparty from any
liability hereunder to the extent it is not materially prejudiced as a result
thereof and (ii) shall not, in any event, relieve Counterparty from any
liability that it may have otherwise than on account of this paragraph (p).
Counterparty shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Counterparty agrees to indemnify any
Section 16 Indemnified Person from and against any loss or liability by reason
of such settlement or judgment. Counterparty shall not, without the prior
written consent of each Section 16 Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Section 16
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by any such Section 16 Indemnified Person, unless such
settlement includes an unconditional release of each such Section 16 Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to each such Section 16 Indemnified
Person. If the indemnification provided for in this paragraph (p) is unavailable
to a Section 16 Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Counterparty, in lieu
of indemnifying such Section 16 Indemnified Person thereunder, shall contribute
to the amount paid or payable by such Section 16 Indemnified Person as a result
of such losses, claims, damages or liabilities. The remedies provided for in
this paragraph (p) are not exclusive and shall not limit any rights or remedies
that may otherwise be available to any Section 16 Indemnified Person at law or
in equity. The indemnity and contribution agreements contained in this paragraph
(p) shall remain operative and in full force and effect regardless of the
termination of any Transaction.

(q) Early Unwind. In the event the sale of Convertible Notes for any Transaction
hereunder is not consummated pursuant to the underwriting agreement (the
“Underwriting Agreement”) dated June 9, 2009 between Counterparty and Citigroup
Global Markets Inc. and J.P. Morgan Securities Inc. (the “Representatives”), as
representatives of the underwriters thereunder (the “Underwriters”) by the close
of business in New York City on the Early Unwind Date set forth in the
Confirmation for such Transaction, such Transaction shall automatically
terminate on such Early Unwind Date and (i) such Transaction and all of the
respective rights and obligations of Dealer and Counterparty under such
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with such
Transaction either prior to or after such Early Unwind Date; provided that, if
such failure is due to a breach or default on the part of Counterparty under the
Underwriting Agreement, Counterparty shall assume, or reimburse the cost of,
derivatives or other transactions entered into by Dealer or one or more of its
Affiliates in connection with hedging such Transaction. The amount paid by
Counterparty shall be Dealer’s actual cost of such derivatives or other
transactions as Dealer informs Counterparty and shall be paid in immediately
available funds on such Early Unwind Date or, at the election of Counterparty,
in lieu of such payment Counterparty may deliver to Dealer, on such Early Unwind
Date, Shares with a value equal to such amount, as determined by the Calculation
Agent, in which event the parties shall enter into customary and commercially
reasonable documentation relating to the registered or exempt resale of such
Shares; provided that in no event shall Counterparty be obligated to deliver in
excess of 770,894 Shares.

(r) Registration. Counterparty hereby agrees that if any Shares (the “Hedge
Shares”) acquired by Dealer for the purpose of hedging its obligations pursuant
to the Transaction, in Dealer’s reasonable judgment based on the advice of
outside counsel, cannot be sold in the U.S. public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election:
(i) in order to allow Dealer to sell the Hedge

 

16



--------------------------------------------------------------------------------

Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement, in form and substance reasonably
satisfactory to Dealer and Counterparty, substantially in the form of an
underwriting agreement for a registered secondary offering of a similar size,
(B) provide accountant’s “comfort” letters in customary form for registered
offerings of equity securities, (C) provide disclosure opinions of nationally
recognized outside counsel to Counterparty reasonably acceptable to Dealer,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (E) afford
Dealer a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities; provided that if Dealer, in its reasonable judgment, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or (iii) of this paragraph
(r) shall apply at the election of Counterparty; (ii) in order to allow Dealer
to sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement agreements customary for
private placements of equity securities of a similar size, in form and substance
reasonably satisfactory to Dealer and Counterparty, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Hedge Shares from Dealer), opinions and certificates and
such other documentation as is customary for private placement agreements for
private placements of a similar size, all reasonably acceptable to Dealer (in
which case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the price displayed under the heading “Bloomberg VWAP” on Bloomberg
page EQIX.UQ <Equity> VAP (or successor thereto) in respect of the period from
the scheduled opening time of the Exchange to the Scheduled Closing Time of the
Exchange on a relevant Exchange Business Day (or if such volume-weighted average
price is unavailable, the market value of one Share on such Exchange Business
Day, as determined by the Calculation Agent using a volume-weighted method) on
such Exchange Business Days, and in the amounts requested by Dealer. For the
avoidance of doubt, unless Counterparty elects to repurchase the Hedge Shares
pursuant to clause (iii) of this paragraph (r), nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to repurchase the
Hedge Shares or otherwise pay any amount of cash to Dealer pursuant to this
paragraph (r) and under no circumstances shall Counterparty be required to
repurchase the Hedge Shares or otherwise pay any amount of cash to Dealer
pursuant to this paragraph (r). This paragraph (r) shall survive the
termination, expiration or early unwind of any Transaction for a period
reasonably determined by Dealer (which period shall end no later than the
thirtieth consecutive Valid Day on which Counterparty has satisfied all of its
obligations pursuant to this paragraph (r) and the agreements referred to
herein).

(s) Conversion Rate Adjustments. Counterparty shall provide to Dealer written
notice (such notice, an “Conversion Rate Adjustment Notice”) at least five
Scheduled Trading Days prior to consummating or otherwise executing or engaging
in any transaction or event other than a stock split, reverse stock split or
stock dividend (an “Conversion Rate Adjustment Event”) that would lead to a
change in the “Conversion Rate” (as such term is defined in the Indenture),
which Conversion Rate Adjustment Notice shall set forth the new, adjusted
Conversion Rate after giving effect to such Conversion Rate Adjustment Event
(the “New Conversion Rate”). In connection with the delivery of any Conversion
Rate Adjustment Notice to Dealer, Counterparty shall, concurrently with or prior
to such delivery, (x) publicly announce and disclose the Conversion Rate
Adjustment Event or (y) represent and warrant that the information set forth in
such Conversion Rate Adjustment Notice does not constitute material non-public
information with respect to Counterparty or the Shares.

(t) Counterparty’s Obligation to Pay Cancellation Amounts and Early Termination
Amounts. Dealer and Counterparty hereby agree that, notwithstanding anything to
the contrary herein or in the Agreement, following Dealer’s receipt of the
Premium for any Transaction from Counterparty on the Premium Payment Date for
such Transaction, in the event that (i) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to such Transaction and, as a result, Counterparty owes to Dealer
an Early Termination Amount or (ii) Counterparty owes to Dealer, pursuant to
Section 12.7 or Section 12.9 of the Definitions, a Cancellation Amount, such
amount shall be deemed to be zero. If Counterparty pays the Premium for any
Transaction on the Premium Payment Date for such Transaction, then under no
circumstances shall Counterparty be required to pay any amount in addition to
the Premium with respect to such Transaction, except in the case of a breach by
Counterparty of a representation or covenant hereunder.

 

17



--------------------------------------------------------------------------------

12. Addresses for Notice:

 

If to Dealer:    Goldman, Sachs & Co.    One New York Plaza    New York, NY
10004    Attn:    Serge Marquié       Equity Capital Markets    Facsimile:   
(917) 977-4253    Telephone:    (212) 902-9779    Email:    marqse@am.ibd.gs.com
   With a copy to:    Attn:    Brian Smith       Equity Capital Markets   
Facsimile:    (212) 412-9881    Telephone:    (212) 902-0058    Email:   
brian.g.smith@gs.com    And email notification to the following address:   
Eq-derivs-notifications@am.ibd.gs.com If to Counterparty:    Equinix, Inc.   
301 Velocity Way, 5th Floor    Foster City, California 94404    Attention:   
General Counsel    Facsimile:    (650) 513-7907    Telephone:    (650) 513-7000

13. Accounts for Payment:

 

To Dealer:    Chase Manhattan Bank New York    For A/C Goldman, Sachs & Co.   
A/C #930-1-011483    ABA: 021-000021 To Counterparty:    To Be Advised.

14. Delivery Instructions:

Unless otherwise directed in writing, any Share to be delivered hereunder shall
be delivered as follows:

To Counterparty: To Be Advised.

15. Amendments to Definitions:

(i) Section 11.2(a) of the Definitions is hereby amended by deleting the words
“diluting or concentrative” and replacing them with the word “material”.

(ii) Section 11.2(c) of the Definitions is hereby amended by (x) replacing the
words “a diluting or concentrative” with “an” and (y) deleting the phrase
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing it with the phrase “(and, for the avoidance of
doubt, adjustments may be made to account solely for changes in volatility,
expected dividends, stock loan rate or liquidity relative to the relevant
Shares).”

 

18



--------------------------------------------------------------------------------

(iii) Section 12.9(b)(i) of the Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

 

19



--------------------------------------------------------------------------------

Yours sincerely, GOLDMAN, SACHS & CO. By:  

/s/ Kathryn Belford

Name:   Kathryn Belford Title:   Vice President

Confirmed as of the

date first above written:

 

EQUINIX, INC. By:  

/s/ Keith D. Taylor

Name:   Keith D. Taylor Title:   Chief Financial Officer

Signature Page to Master Terms and

Conditions for Capped Call Transactions



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CAPPED CALL

TRANSACTION CONFIRMATION

CONFIRMATION FOR [BASE] [ADDITIONAL] CAPPED CALL TRANSACTION

 

Date:    [                     ] To:    Equinix, Inc. (“Counterparty”)
Telefax No.:    (650) 513-7907 Attention:    General Counsel From:    Goldman,
Sachs & Co. (“Dealer”) Telefax No.:    212-428-1980 A/C:    028346658

Transaction Reference Number:                                         

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced Transaction entered into on the
Trade Date specified below between Dealer and Counterparty. This Confirmation
supplements, forms a part of, and is subject to the Master Terms and Conditions
for Capped Call Transactions dated as of June 9, 2009 and as amended from time
to time (the “Master Confirmation”) between Dealer and Counterparty.

1. The definitions and provisions contained in the Definitions (as such term is
defined in the Master Confirmation) and in the Master Confirmation are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

2. The particular Transaction to which this Confirmation relates is entered into
as part of an integrated hedging transaction of the Convertible Notes pursuant
to the provisions of Treasury Regulation Section 1.1275-6.

3. The particular Transaction to which this Confirmation relates shall have the
following terms:

 

Trade Date:    [                    ] Effective Date:    The closing date of the
[initial issuance of the Convertible Notes]1 [issuance of the Convertible Notes
that are Option Securities (as defined in the Underwriting Agreement)].2
Premium:    [USD[    ]]3 [An amount in USD equal to the product of (x) the
Number of Units and (y) USD[    ].]4 Premium Payment Date:    The Effective Date

 

1 Insert for Base Capped Call Transaction.

2 Insert for Additional Capped Call Transaction.

3 Insert for Base Capped Call Transaction.

4 Insert for Additional Capped Call Transaction.



--------------------------------------------------------------------------------

Convertible Notes:    [    ]% Convertible Subordinated Notes of Counterparty due
[    ], offered pursuant to a Prospectus to be dated [    ] and issued pursuant
to the Indenture. Number of Units:    The number of Convertible Notes in
denominations of USD1,000 principal amount issued by Counterparty on the closing
date for the [initial issuance of the Convertible Notes, other than any Option
Securities (as defined in the Underwriting Agreement)]5 [Overallotment Exercise
(as defined below) and that are Option Securities].6 Applicable Percentage:   
[    ]% Strike Price:    As of any date, an amount in USD, rounded to the
nearest cent (with 0.5 cents being rounded upwards), equal to USD1,000 divided
by the Unit Entitlement. Cap Price:    USD[    ] Number of Shares:    The
product of the Number of Units, and the Unit Entitlement. Expiration Date:   
[    ] Unit Entitlement:    As of any date, a number of Shares per Unit equal to
the “Conversion Rate” (as defined in the Indenture, but without regard to any
adjustments to the Conversion Rate pursuant to the Excluded Provisions of the
Indenture). Relevant Convertible Notes:    Whether any Convertible Notes will be
Relevant Convertible Notes hereunder or under the [Additional Capped Call
Transaction dated as of the date hereof (the “Additional Capped Call
Transaction”)]7 [Base Capped Call Transaction dated as of the date hereof (the
“Base Capped Call Transaction”)]8 , shall be determined as follows: Convertible
Notes that are converted pursuant to the Indenture shall be allocated as
Relevant Convertible Notes first to [this Transaction until all Units
hereunder]9 [the Base Capped Call Transaction until all Units thereunder]10 are
exercised or terminated, and then to [the Additional Capped Call Transaction] 11
[this Transaction].12 Indenture:    The Indenture to be dated as of [    ] by
and between Counterparty and [    ], as trustee, and the other parties thereto
pursuant to which the Convertible Notes are to be issued. For the avoidance of
doubt, references herein to sections of the Indenture are based on the draft of
the Indenture most recently

 

5 Insert for Base Capped Call Transaction.

6

Insert for Additional Capped Call Transaction.

7

Insert for Base Capped Call Transaction.

8

Insert for Additional Capped Call Transaction.

9

Insert for Base Capped Call Transaction.

10

Insert for Additional Capped Call Transaction.

11

Insert for Base Capped Call Transaction.

12

Insert for Additional Capped Call Transaction.

 

A-2



--------------------------------------------------------------------------------

   reviewed by the parties at the time of execution of this Confirmation. If any
relevant sections of the Indenture are changed, added or renumbered following
execution of this Confirmation but prior to the execution of the Indenture, the
parties will amend this Confirmation in good faith to preserve the economic
intent of the parties. Excluded Provisions:    The Make Whole Provision and
Section [    ] of the Indenture Stock Split Provision:    Section [    ] of the
Indenture Make Whole Provision:    Section [    ] of the Indenture Dilution
Provision:    Section [    ] of the Indenture Exchange in Lieu of Conversion
Provision:    Section [    ] of the Indenture Merger Provision:    Section
[    ] of the Indenture Free Convertibility Date:    [    ] Retraction
Provision:    Section [    ] of the Indenture Early Unwind Date:    [    ]13
[The scheduled closing date for the issuance of the Option Securities pursuant
to the Underwriting Agreement],14 or such later date as agreed by the parties
hereto.

[4. Overallotment Terms

(a) Conditional Confirmation. The effectiveness of this Confirmation is
conditioned upon exercise by the Representatives of their option pursuant to
Section [    ] of the Underwriting Agreement to purchase all or less than all of
the Option Securities (the “Overallotment Exercise”).]15

 

 

13 Insert if Base Capped Call Transaction.

14 Insert if Additional Capped Call Transaction.

15 Insert if Additional Capped Call Transaction.

 

A-3



--------------------------------------------------------------------------------

[4.][5.] Counterparty hereby agrees (a) to check this Confirmation promptly upon
receipt so that errors or discrepancies can be promptly identified and rectified
and (b) to confirm that the foregoing correctly sets forth the terms of the
agreement between us with respect to the particular Transaction to which this
Confirmation relates, by manually signing this Confirmation and providing any
other information requested herein or in the Master Confirmation and immediately
returning an executed copy to Goldman, Sachs & Co., Equity Derivatives
Documentation Department, Facsimile No. (212) 428-1980/83.

 

Yours sincerely, GOLDMAN, SACHS & CO. By:  

 

Name:   Title:  

Confirmed as of the

date first above written:

 

EQUINIX, INC. By:  

 

Name:   Title:  